     MARK G. TRATOS, ESQ.
 1 Nevada Bar No. 1086
     tratosm@gtlaw.com
 2 BETHANY L. RABE, ESQ.
     Nevada Bar No. 11691
 3 rabeb@gtlaw.com
     GREENBERG TRAURIG, LLP
 4 10845 Griffith Peak Dr., Suite 600
     Las Vegas, Nevada 89135
 5 Telephone: (702) 792-3773
     Facsimile: (702) 792-9002
 6
     TIFFANY A. BLOFIELD, ESQ. (Admitted pro hac vice)
 7 Minnesota Bar No. 0237279
     blofieldt@gtlaw.com
 8 GREENBERG TRAURIG, LLP
     90 South 7th St., Suite 3500
 9 Minneapolis, Minnesota 55402
     Telephone: (612) 259-9721
10 Facsimile: (612) 677-3101

11 Attorneys for Defendant and
     Counterclaim Plaintiff
12 CAPTAIN’S COMPASS, LLC
     and Third-Party Plaintiff ERPIA, LLC
13

14

15
                              UNITED STATES DISTRICT COURT
16
                                    DISTRICT OF NEVADA
17
     ALL-FILTERS, INC., Nevada                  CASE NO. 3:19-cv-00364-MMD-WGC
18   corporation; WJB, LLC, a Nevada limited
     liability company,                         STIPULATION AND ORDER TO
19
                                                ACCEPT SERVICE AND AMEND
20            Plaintiffs,                       COMPLAINT

21    vs.
22   CAPTAIN’S COMPASS, LLC, a
     Wyoming limited liability company
23
              Defendant.
24

25

26

27

28   ACTIVE 46841531v1
 1   CAPTAIN’S COMPASS, LLC, a
     Wyoming limited liability company, and
 2
                         Counterclaim Plaintiff,
 3   v.
 4   ALL-FILTERS, INC., Nevada
 5   corporation; WJB, LLC, a Nevada limited
     liability company,
 6
                         Counterclaim Defendants.
 7

 8

 9   ERPIA, LLC, a Minnesota limited liability
     company, and
10
                         Third-Party Plaintiff,
11   v.
12   ALL-FILTERS, INC., Nevada
13   corporation; WJB, LLC, a Nevada limited
     liability company,
14
                         Third-Party Defendants.
15

16

17

18           IT IS HEREBY STIPULATED AND AGREED, by and between Defendant and
19 Counterclaim Plaintiff Captain’s Compass (“Captain’s Compass”); Third-Party Plaintiff

20 ERIPA, LLC (“ERIPA”); Plaintiff, Counterclaim Defendant, and Third-Party Defendant

21 All-Filters, Inc. (“All-Filters”) and Plaintiff, Counterclaim Defendant, and Third-Party

22 Defendant WJB, LLC (“WJB”) through their undersigned counsel, that:

23           1.      All-Filters and WJB agree to accept service of the Third-Party Complaint
24 filed on August 5, 2019 through email service upon their counsel;

25           2.      All-Filters and WJB Plaintiffs may file an Amended Complaint to add
26 ERIPA, LLC as a party on or before November 20, 2019; and

27
                                                    2
28   ACTIVE 46841531v1
 1           3.      Captain’s Compass and ERIPA may file an Amended Answer and
 2 Counterclaim on or before December 11, 2019.

 3           IT IS SO STIPULATED.
 4           DATED: October 30, 2019.
 5
     BROWNSTEIN HYATT FARBER                      GREENBERG TRAURIG, LLP
 6 SCHRECK, LLP

 7 By:      /s/ Arthur A. Zorio                   By: /s/ Tiffany A. Blofield
         MATTHEW D. FRANCIS, ESQ.                    MARK G. TRATOS, ESQ.
 8       Nevada Bar No. 6978                         BETHANY L. RABE, ESQ.
         ARTHUR A. ZORIO, ESQ.                       10845 Griffith Peak Dr., Suite 600
 9       Nevada Bar No. 6547                         Las Vegas, Nevada 89135
         5731 Kietzke Lane                           tratosm@gtlaw.com
10       Reno, Nevada 89511                          rabeb@gtlaw.com
11 Attorney for Plaintiffs                           TIFFANY A. BLOFIELD
                                                     (SBN MN 0237279)
12                                                   90 South Seventh Street, Suite 3500
                                                     Minneapolis, Minnesota 55402
13                                                   Tel: (612) 259-9712
                                                     blofieldt@gtlaw.com
14

15                                                Attorneys for Defendant and
                                                  Counterclaim Plaintiff
16                                                CAPTAIN’S COMPASS, LLC and
                                                  Third-Party Plaintiff ERPIA LLC
17

18
                                                  IT IS SO ORDERED
19
                                                  _____________________________
20
                                                  United States Magistrate Judge
21                                                William G. Cobb

22                                                DATED: October 30, 2019

23

24

25

26

27
                                            3
28   ACTIVE 46841531v1
